Title: Instructions to Captain Charles Dyar, 20 January 1776
From: Washington, George
To: Dyar, Charles



Sir
[Cambridge, 20 January 1776]

You being appointed Captain and Commander of the Armed Schooner Harrison in the Service of the United Colonies are to Pay all attention and Obedience to the following Instructions.
1st you are to proceed imediately on a Cruze against Such Vessels as may be found on the high Seas or elswhere bound Inwards or outwards to or from Boston in the Service of the Ministerial Army—and to take & Seize all such vessels, Laden with Soldiers Arms Amunition or Provisions goeing to or from Said town of Boston or which you shall have good reason to Suspect are employed for the purpose of aiding or assisting the Ministerial Troops or Navy.
2 If you should be so Successfull as to take any of Said vessels, you are immediately to Send them to the Nearest and Safest port to this Camp, under a Carefull Prize Master directing him to Deliver Said Prize unto the Agent by me appointed for the port into which a prize is Carried (if any there) if none Should be in that port notice is to be given to the nearest Agent thereto at same time an Account of such Capture to be transmitted to Head Quarters with all particulars thereto belonging by express.
3 you are to be very particular & diligent in your Search after all Letters or other papers tending to discover the designs

of the Enemy or of any other kind & to forward all such to me as soon as posible.
4 Whatever prisoners you take, must be treated with Kindness & Humanity—there private stock of Money & apparel to be given them after being strictly Searched and when they arrive at any port, they are to be delivered up to the Agent [(]if any there) if not to the Comittee of safety of such port.
5 For your encouragment and that of the other Officers & men to diligence & Activity over and above there pay which will be the same as in the Army of the United Colonies—you shall be entitled to one third part of every vessel & Cargo, after Condemnation in the Court of Adm[i]ralty—which shall be ⟨by⟩ you taken & Sent into Port if she is an Armed Vessel that resists as an inducement for you, your Officers and Men to act Courageously one half of Vessel & Cargo will be alloted to you which parts are to be devided in the following proportions.

               
                  Captain
                  6 shares
                  Gunner
                  1½ Shares
               
               
                  First Lieut.
                  5 do
                  Gunners Mate
                  1½
               
               
                  2 Lieut.
                  4 do
                  privates
                  1 Share each
               
               
                  Ships Master
                  3 do
                  
                  
               
               
                  Steward
                  2 do
                  
                  
               
               
                  Mate
                  1½ do
                  
                  
               
            
6 As Captain Manly is appointed Comodore of the four Schooners now fitted out, he will fix upon proper Signals by which you may Know each other & you are to obey him as Such in all Cases, if it Should So happen that a Prize is taken in sight of other Vessels fitted out at the Continental expence or at the Charge of Individuals—the Rules which take place among private Ships of War to be observed in the distribution of the prize money.
7 You are to be extreamly Careful & frugal of your Ammunition & other Stores—by no Means to waist any of it in Salutes, or for any purpose but what is absolutely Necessary.
8 You, Your Officers & Men are from the date hereof to Consider yourselves as engaged in the Service of the United Colonies & in every respect Subject to the Rules & Regulations formed by the Congress—for the Government of the Army Raisd for the defence of American Liberty—or as near as possible Consistent with the difference of the Land & Sea Service—

a book of the rules & articles you will receive herewith at the end of which—you your Officers and Men must Subscribe Your names.
9 As it is very aparent—that the ill Success which attended the Major part of the Armed Vessels in former Cruzes was owing to the want of Industry & the inactivety of the Officers who Commanded You will therefore take Notice, that a fondness to be on Shore—indolence or inactivety will meat with there Just deserts—for if it appears, that the Captain or any of the Officers do not exert themselves & do all that they possibly Can for there own & the publick good—they shall be dismissd the Service—& renderd incapable of Serveing there Country in any Honourable Station hereafter—in the Army or Navy. Given under my Hand at Head Quarters, Cambridge the 20th Day of January 1776.
